Citation Nr: 0621445	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  94-21 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether the claim should 
be granted.


REPRESENTATION

Appellant represented by:	Bret A. Campbell, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran had active military service from September 1942 
to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's application to reopen a 
claim of service connection for bilateral hearing loss.  The 
claim had previously been denied by the Board in a December 
1990 decision, which was affirmed by the U.S. Court of 
Appeals for Veterans Claims (Court) in October 1992. 

In November 2001, the veteran testified at a Travel Board 
hearing before the undersigned Member of the Board, at the 
RO.  A transcript is of record.

In an August 2002 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss.  The veteran then appealed the Board's August 2002 
decision to the Court.

In September 2003, the VA General Counsel and the veteran's 
attorney filed a Joint Motion asking the Court to vacate the 
Board's decision.  Principally, the parties agreed to remand 
this matter to the Board for further consideration in light 
of new law, i.e., the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Later in September 2003, the 
Court issued an Order granting the Joint Motion, vacating the 
Board's August 2002 decision, and remanding the case to the 
Board.

The veteran was formerly represented in this case by Disabled 
American Veterans.  However effective May 2004, the veteran 
has elected to be represented by a private attorney, as 
identified on the first page of the present decision.

The claim of entitlement to service connection for bilateral 
hearing loss on the merits is addressed in the Remand portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.
FINDINGS OF FACT

1.  In a Board decision of December 1990, it was determined 
that new and material evidence had not been submitted with 
which to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  That determination 
was appealed, and was affirmed by the Court in October 1992.

2.  Since the December 1990 Board decision, new and material 
evidence, i.e., evidence that was not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has been added to the record.


CONCLUSIONS OF LAW

1.  The December 1990 Board decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005); 38 C.F.R. 20.1100 (2005).

2.  New and material evidence has been submitted since the 
December 1990 Board decision pertinent to the claim of 
service connection for bilateral hearing loss, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156(a) (2001), 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As will 
be discussed below, the veteran has been provided a 
substantial amount of notice pertaining to the duty to 
assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In March 2005 and March 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
These letters notified the veteran both of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying service connection claim for hearing loss.  In 
addition, the veteran was advised, by virtue of a detailed 
statement of the case (SOC) and numerous supplemental SOCs 
issued in 2006 of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  

In view of the foregoing, the RO's notices to the appellant 
were in substantial compliance with the recent decision in 
Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), 
which addressed the appropriate VCAA notice to be provided in 
requests to reopen previously denied claims.  The Court found 
that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying claim.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In addition, VA must consider the bases for the 
prior denial and respond with a notice letter that describes 
what evidence would be needed to substantiate the element or 
elements that were found to be insufficient to establish 
entitlement to the underlying claim in the previous denial.  
Such notice to the appellant is essential, since the question 
of materiality depends upon the basis on which the prior 
denial was made, and the failure to notify a claimant of what 
would constitute material evidence would be prejudicial to 
the claimant.  Clearly, in this matter, the RO amply advised 
the appellant as to the basis for the previous denial and the 
necessary evidence to reopen her claim and obtain benefits.

We therefore believe that appropriate notice has been given 
in this case.  Further, the claims file reflects that the 
March 2006 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has recently stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
In correspondence from the veteran dated in May 2006, he in 
effect indicated that he had no additional evidence to 
present and did not want to further delay the case being sent 
to the Board.  For these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  See also Conway v. Principi, 353 F.3d 1359, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

To whatever extent the recent decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The RO issued correspondence relating to this 
matter of additional notice to the veteran in March 2006.  

In view of the favorable disposition herein as to the issue 
of whether the veteran's claim may be reopened, there is no 
need for the Board to further address the notice and 
assistance requirements described above.

II.  Factual Background

The veteran filed his original claim of entitlement to 
service connection for hearing loss of the left ear in 
October 1954.

Service medical records showed that, upon separation 
evaluation conducted in August 1946, watch testing was 40/40 
bilaterally, coin click testing was 20/20 bilaterally, and 
whispered voice and spoken voice testing were 15/15 
bilaterally.  There was no evidence of any disease or defect 
of the ear.  The records were negative for complaints, 
findings, or a diagnosis of hearing loss or other ear 
problems.

A September 1947 VA examination report indicated that the 
veteran's hearing was normal to 15 feet bilaterally, and that 
the auditory canals were normal, with no discharge.

By rating action of November 1954, the RO denied entitlement 
to service connection for defective hearing.  The veteran was 
notified of that decision, and of his appeal rights, in 
correspondence from the RO dated in November 1954.

A private medical statement of Dr. H., dated in May 1967, 
indicated that the veteran had been under the doctor's care 
for 10 years, and that he had a hearing disability that had 
been present since 1943, which had progressed to the point 
that he required hearing aids.  It was noted that the veteran 
had been examined by Dr. C., who felt that this was a nerve 
conduction deafness bilaterally.  It as noted that his 
hearing loss without a hearing aid was 100 percent, and that 
it was over 75 percent with a hearing aid.

The claim for defective hearing was denied in a June 1967 
rating action, based upon a finding that no new and material 
evidence had been submitted.

Lay statements from the veteran's college classmates were 
submitted for the record in June 1967, attesting as to his 
difficulty hearing while at school.  Also received in June 
1967 was a private audiological evaluation dated in February 
1967, showing significant hearing loss in the right ear.

In August 1967, Dr. H. submitted a second medical statement, 
reporting that he had initially treated the veteran in 
October 1956, but did not have the original medical records.

By rating action of August 1967, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim.  In February 1968, the Board remanded the claim in 
order to consider a November 1967 statement from Dr. C. The 
statement of Dr. C. indicated that he had examined that 
veteran in October 1946, while he was in college, and found 
that he had a hearing deficiency at that time. Based on 
consideration of this evidence, the RO declined to reopen the 
claim, in a June 1968 rating decision.  Additional evidence 
was requested from Dr. C. and, in a statement dated in August 
1968, he indicated that his original medical records were no 
longer available.

In September 1968, a lay statement from a service comrade, 
attesting that the veteran had demonstrable hearing loss 
during service, was submitted.  In November 1968, the Board 
denied the claim of service connection for defective hearing, 
reasoning that no new and material evidence had been 
submitted.

The veteran presented testimony at a hearing held at the RO 
in January 1969, at which time he testified that his ears 
were never examined in 1947.  He indicated that, during 
service, he served aboard a Navy cruiser, the USS 
Indianapolis, in the South Pacific, at which time he was 
stationed on an 8-inch gun turret.  He asserted that, during 
service, he had experienced ear bleeding and was treated at 
sick bay, at which time he had his ears swabbed out and 
returned to his station.  He also presented testimony at a 
hearing held before members of the Board in February 1969.

In a May 1969 Board decision, it was determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for defective 
hearing.

In February 1984, the veteran filed to reopen his claim.  In 
correspondence from the RO dated in April 1984, he was 
advised that, since his claim had been the subject of a final 
denial by the Board, he must submit new and material evidence 
in order to reopen it.

In August 1987, the veteran again filed to reopen his claim.  
Submitted for the record was a July 1987 statement of an 
individual who stated he had been the Captain of the USS 
Ensenore during the veteran's duty on board.  The captain 
recalled that the veteran was testing a machine gun, 
following which he experienced deafness.  The captain 
reported that he ordered the veteran to sick bay and reported 
that he came back partially treated, although his hearing was 
not quite the same.  The captain attested that the veteran 
lost his hearing, at least temporarily, during the gun 
testing.

In September 1987, the RO confirmed their previous 
determinations that no new and material evidence had been 
submitted.  The veteran was notified of that decision in 
October 1987, and appealed it.

Submitted for the record thereafter was a March 1988 lay 
statement from one of the veteran's professors in college, 
attesting to the veteran's hearing problems as demonstrated 
in class in 1946.  The veteran also presented testimony at an 
RO hearing held in March 1988.  In a November 1989 Board 
decision, it was determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss.

In December 1989, the veteran filed to reopen his claim.  VA 
medical records submitted in December 1989 include an August 
1987 entry indicating that the veteran had complete hearing 
loss in the left ear and partial hearing loss in the right 
ear.

In March 1990, the veteran filed to reopen his claim again, 
and submitted the lay statement of his former supervisor, who 
attested that the veteran had demonstrated hearing loss in 
1950 or 1951.  The veteran was advised that the RO denied the 
claim in April 1990.  That determination was appealed.

In a December 1990 decision, the Board determined that new 
and material evidence had not been submitted with which to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  Specifically, the Board found that 
since the Board's November 1989 decision, the evidence added 
to the record did not indicate that sensorineural hearing 
loss was shown in service or manifested within the first 
post-service year.  The Board's decision was appealed to the 
then United States Court of Veterans Appeals, now known as 
the Court of Appeals for Veterans Claims, which affirmed the 
Board's decision in a Memorandum Decision dated in October 
1992.


In March 1994, the veteran filed to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
Submitted for the record in March 1994 was an October 1993 
medical statement from Dr. R.  He noted that the veteran had 
a history of exposure to artillery on board ship in World War 
II, to include a situation in which an explosion caused him 
temporary decreased hearing, with gradual improvement.  The 
doctor noted that, since that time, the veteran had 
experienced residual hearing loss.  The doctor opined that it 
was quite conceivable that hearing loss developed during the 
explosion and exposure to artillery in service which could 
have caused some beginning hearing loss.  The claim was 
denied in a May 1994 rating action, which was appealed.

In May 1998 several duplicate lay statements were submitted.  
However, at that time an August 1983 medical statement from 
Dr. V., which was not previously of record, was received.  
Dr. V. noted that he had known the veteran, professionally, 
for about 5 years.  He stated that the veteran had bilateral 
hearing loss, described as severe to profound, and had worn 
hearing aids for virtually all of his adult life.

VA medical records received in July 1999 included a June 1990 
record which indicated that the veteran had a history of 
progressive hearing impairment of the left ear, dating back 
to 1962, preceding stapes surgery.  Audiometric evaluation 
revealed, for practical purposes, total bilateral hearing 
loss.  In February 1998, the veteran underwent an 
audiological evaluation at which time it was noted that he 
had undergone a cochlear implant of the left ear in 1989.  An 
impression of profound deafness was made.

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in November 2001.  He 
testified that the first time he had noticed his hearing loss 
was in October 1946.  He stated that he believed his hearing 
loss had its onset in service, during which time he was 
exposed to the noise of explosives and guns, which at one 
point caused bleeding from the ears.  The veteran testified 
that he did not receive treatment immediately after service 
for his hearing loss, but indicated that slight hearing loss 
was noted during an examination conducted when he entered 
college.  He mentioned a boss who had hired him in 1950 at 
which time he was wearing a hearing aid.  

In an August 2002 decision, the Board determined that new and 
material evidence had not been received with which to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  The veteran then appealed the Board's August 
2002 decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  The Board decision was ultimately vacated 
and remanded.

In January 2003, the veteran indicated that he had 
erroneously testified as to the date he purchased his first 
hearing aid.  He indicated that he first purchased a hearing 
aid in the summer of 1949, after he graduated from college in 
May 1949 and was wearing one when he was employed beginning 
in December 1949.  

In conjunction with the preparation of the veteran's case 
before the Court, the following additional evidence was 
received in April 2004: (a) photographs taken in 1945 in 
Palermo, Italy, showing a twin-motor forklift, similar to one 
the veteran reportedly operated in service with the Navy for 
a 15-month period - the veteran stated that bilateral hearing 
loss was caused by exposure to excessive noise while 
operating a forklift for long periods of time without hearing 
protection; (b) an April 2004 record of a VA audiologist 
indicating that the veteran wore a cochlear implant in his 
left ear, without which an audiometric evaluation indicated 
no response to any stimulus at audiometer output limits; (c) 
an article pertaining to the history of audiology and the 
medical advances made; and (d) a copy of the provisions of 
38 C.F.R. § 4.85 and Tables VI, VIA and VII, relating to the 
evaluation of hearing impairment for VA purposes. 

Also submitted for the record was additional evidence 
consisting of: a November 1983 medical record of Dr. C. 
indicating that the veteran had profound hearing loss in both 
ears; separation orders and a USNR identification card; and a 
May 1978 medical statement from Dr. S. recommending that the 
veteran consult with his local ear specialist.


III.  Pertinent Law and Regulations

In order to prevail on the issue of service connection for a 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and sensorineural hearing loss or tinnitus 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100. A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).


New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2005)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001). (His request to 
reopen the claim was received in March 1994.)  Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).



IV.  Analysis

In a December 1990 decision, the Board determined the veteran 
had not submitted new and material evidence sufficient to 
warrant reopening his claim of entitlement to service 
connection for bilateral hearing loss.  A review of the 
record reflects that the Board's December 1990 decision 
represents the most recent final decision on the matter.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Accordingly, the 
Board must review the evidence submitted since the December 
1990 decision in order to ascertain whether new and material 
evidence has been submitted addressing the critical inquiry 
of whether the veteran's bilateral hearing loss was incurred 
or aggravated in service.

Since the December 1990 Board decision, the following 
evidence has been added to the record: (1) a medical opinion 
of Dr. R. dated in October 1993; (2) a medical statement of 
Dr. V. dated in August 1983; (3) VA medical records dated 
from 1980 to 1998; (4) duplicate lay statements; (5) 
testimony provided at a Travel Board hearing held in November 
2001; (6) photographs taken in service and the veteran's 
explanation of the type of acoustic trauma he sustained in 
service; (7) a 2004 VA medical records; (8) a medical record 
of November 1983 and (9) a medical statement dated in May 
1978.  

As noted above, the veteran has asserted that he has a 
bilateral hearing loss and had its origin during his period 
of active service.  His service medical records, however, are 
entirely negative for any reference to complaints of, or 
treatment for, hearing loss.

The evidence received since the December 1990 Board decision 
consists of VA and non-VA private medical records, 
physician's statements, and the veteran's testimony and 
written statements.  Testimony provided by the veteran in 
2001 and the photographs and written history provided in 
April 2004 are clearly new and are material to the extent 
that this evidence provides a more specific report of the 
type of the acoustic trauma the veteran may have sustained 
during service and the length of time he may have sustained 
this.  

The medical opinion of Dr. R. dated in October 1993, to the 
effect that it is "quite conceivable" that hearing loss 
developed as a result of exposure to an explosion and to 
artillery fire in service, is clearly new and inasmuch as it 
suggests that an etiological relationship between service and 
subsequently manifested hearing loss is possible, it is 
material, as it does bear directly on the question of whether 
the veteran has bilateral hearing loss is related to active 
military service.  For the limited purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

The Board also finds that the April 2004 VA record indicating 
that the veteran could essentially hear nothing without the 
use of his cochlear implant in the left ear, both new, and 
material with respect to the matter of establishing the 
presence of the currently claimed disability, hearing loss.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, 155 
F.3d. 1356, in which the Federal Circuit Court held that the 
threshold of probative value or persuasiveness of evidence to 
be new and material is rather low.  Hodge, at 1363.

In the Board's opinion, the aforementioned evidence provides 
a more complete picture of the veteran's hearing loss and its 
possible origin/onset, and thus does bear directly and 
substantially upon the specific matters under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claims on appeal.  See Hodge, supra.  Thus, 
this evidence is new and material under 38 C.F.R. § 3.156(a), 
and we may reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss.

Additional development by the RO is needed before the Board 
can proceed to final adjudication of the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
on the merits.


ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.


REMAND

With respect to the claim of entitlement to service 
connection for bilateral hearing loss, this claim has been 
reopened and the RO will need to review the entire 
evidentiary record, in accordance with the regulatory and 
statutory provisions that govern the adjudication of reopened 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  As to the veteran's claim on appeal on the merits, a 
remand is required for compliance with VA's duty to assist. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  
Although the Board regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In essence, the record does not contain an evaluation of the 
veteran's bilateral hearing loss with the benefit of review 
of the pertinent evidence in the claims folder or an opinion 
regarding the etiology/onset of the hearing loss.  The Board 
believes it would prove helpful to schedule a VA examination 
to include a diagnosis of the veteran's currently manifested 
bilateral hearing loss and an opinion as to whether this was 
at least as likely as not incurred in service, with the 
benefit of review of the medical evidence in the claims 
folder.

In view of the foregoing, the Board requests that the RO 
accomplish the following directives so as to ensure an 
equitable and just determination.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA ear and audiometric examination 
to determine the nature and 
etiology/onset of any current hearing 
loss.  All indicated tests and studies 
should be performed, and all clinical 
findings reported in detail.  The claims 
folder, to include a copy of this Remand 
and any additional records obtained, must 
be made available to the medical examiner 
in order that he or she may review 
pertinent aspects of the veteran's in-
service and post-service medical history, 
and the examination report should 
indicate whether such review was 
performed.

a.  The examiner should provide an 
opinion as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
veteran's current hearing impairment 
is related to service, to include 
opining as to whether hearing loss is 
believed to have had its onset in 
service or during the first post-
service year, or whether such a 
relationship/date of onset is unlikely 
(i.e., less than a 50-50 probability).

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  The clinical findings of record 
and the reasoning which form the basis 
of the opinion requested should be 
clearly set forth.

d.  If it cannot be determined whether 
the veteran currently has hearing loss 
that is related to his active service, 
on a medical or scientific basis and 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so specify in 
the report, and explain why this is 
so.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the veteran's claim for 
hearing loss on the merits.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC), containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


